   Case: 7:21-cv-00004-DLB Doc #: 10-8 Filed: 02/24/21 Page: 1 of 2 - Page ID#: 58



                    Garrison Property and Casualty Insurance
                    Company                                                     UPDATE ON YOUR
 USAA"'                                                                                                       CLAIM


  RYAN HALL
  420 ARNOLD FORK RD
  KITE KY 41828-9066




          Claim Update

 July 27, 2020

 Dear Mr. Hall.

 We are writing regarding the following claim:

         Polley holder:               Ryan Hall
         Claim number:                042003497-001
         Date of loss:                December 21, 2018
         Location of loss:            Topmost, Kentucky

We've received information supporting your claim and are evaluating it. If we need additional information after our
evaluatiOI\ we'll contact you.

Your claim for loss of use, dwelling, other structures, excess debris removal and trees, plans and shrubs are pending
USAA to conclude the investigation,

How to Contact Us
Please send any correspondence or questions to us using one of the following options and include the claim/reference
number above on each page:




            -
            D          usaa,com or our mobile app:         Upload documents or post a secure message to your claim file
                                                           through the Claim Communication Center.

             -         Address:                            USAA Claims Department
                                                           P.O. Box 33490
                                                           San Antonio, TX 78265

            ila        Fax:                                1-800-531-8669

             \..,      Phone:                              1-800-531-8722




042003497 • 001- 07348 - 03
                                                                                  EXHIBIT                          54498-1217


                                                                                   U)                               Page 1 of2
  Case: 7:21-cv-00004-DLB Doc #: 10-8 Filed: 02/24/21 Page: 2 of 2 - Page ID#: 59




Sincerely,

~.
Terry R Stout Jr
                                      '
Large Loss 9
Garrison Property and Casualty Insurance Company

Garrison Property and Casualty Insurance Company, a subsidiary of USAA Casualty Insurance Company, is authorized to use the USAA logo, a
registered trademark of United Services Automobile Association.




                                                                                                                                       54498·1217
042003497 • 001 • 0734B • 03


                                                                                                                                     Page 2 of 2
